Exhibit 10.1

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of April 13, 2015, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender and SQUARE 1 BANK, a North Carolina banking
corporation with an office located at 406 Blackwell Street, Suite 240, Durham,
NC 27701 (“Bank” or “Square 1”) (each a “Lender” and collectively, the
“Lenders”), and TREVENA, INC., a Delaware corporation, with offices located at
1018 West 8th Avenue, Suite A, King of Prussia, PA 19406 (“Borrower”).

 

RECITALS

 

A.                                    Collateral Agent, Lenders and Borrower
have entered into that certain Loan and Security Agreement dated as of
September 19, 2014 (as amended from time to time, the “Loan Agreement”).

 

B.                                    Lenders have extended credit to Borrower
for the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Collateral
Agent and Lenders revise a certain draw period as more fully set forth herein.

 

D.                                    Collateral Agent and Lenders have agreed
to amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Agreement.

 

2.1                               Section 13 (Definitions).  The following
definition in Section 13.1 of the Loan Agreement is hereby amended and restated
as follows:

 

“Second Draw Period” is the period commencing on October 1, 2015 and ending on
the earlier of (i) December 31, 2015 and (ii) the occurrence of an Event of
Default; provided, however, that the Second Draw Period shall not commence if on
October 1, 2015, an Event of Default has occurred and is continuing.

 

3.                                      Limitation of Amendment.

 

3.1                               The amendments set forth in Section 2 above
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Collateral Agent or any Lender
may now have or may have in the future under or in connection with any Loan
Document.

 

1

--------------------------------------------------------------------------------


 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

4.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Collateral Agent and Lenders on the Effective Date, or subsequent
thereto, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.                                      Effectiveness.  This Amendment shall be
deemed effective upon the due execution and delivery to Collateral Agent and
Lenders of (i) this Amendment by each party hereto and (ii) Borrower’s payment
of all Lenders’ Expenses incurred through the date of this Amendment.

 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BORROWER:

 

 

 

TREVENA, INC.

 

 

 

 

 

By:

/s/ Roberto Cuca

 

Name:

Roberto Cuca

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President - Finance, Secretary & Treasurer

 

 

 

 

 

LENDER:

 

 

 

SQUARE 1 BANK

 

 

 

 

 

By

/s/ Evan Travis

 

Name:

Evan Travis

 

Title:

Vice President

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------